NO. 07-02-0522-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL E

                                         DECEMBER 23, 2002

                                ______________________________


                              EX PARTE ALBERT NICHOLAS BRANN


                             _________________________________


Before QUINN and REAVIS, JJ. and BOYD, S.J.*


       Joseph Dale Robertson filed an “Application For The Most Extraordinary Writ of

Habeas Corpus” on behalf of Albert Nicholas Brann seeking to secure Brann’s release

from confinement resulting from his conviction for burglary of a habitation. We dismiss the

petition for want of jurisdiction.


       This Court is obligated to determine, sua sponte, its jurisdiction in each case.

Welch v. McDougal, 876 S.W.2d 218, 220 (Tex.App.--Amarillo 1994, writ denied). That

jurisdiction is established by various constitutional and statutory provisions. See, e.g.,




       *
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Const. art. 5, § 6; Tex. Gov't Code Ann. § 22.220 (Vernon 1988); Ex Parte Lewis, 663
S.W.2d 153, 154 (Tex.App.--Amarillo 1983, no pet.).


       Article 11.05 of the Texas Code of Criminal Procedure Annotated (Vernon 1977)

lists the courts which are authorized to issue a writ of habeas corpus. Absent from that list

are the courts of appeals. Greenville v. State, 798 S.W.2d 361, 362 (Tex.App.--Beaumont

1990, no pet.). This Court's habeas corpus jurisdiction in criminal matters is appellate

only. Denby v. State, 627 S.W.2d 435 (Tex.App.--Houston [1st Dist.] 1981, original

proceeding), cert. denied, 462 U.S. 1110, 103 S. Ct. 2461, 77 L. Ed. 2d 1338 (1983).


       Accordingly, the petition for writ of habeas corpus is dismissed for want of

jurisdiction.
                                                  Don H. Reavis
                                                   Justice



Do not publish.